Citation Nr: 0636105	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
flexible, with bilateral Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1996.  He also had Active Guard and Reserve (AGR) service 
from July 1998 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral pes 
planus, flexible, with bilateral Achilles tendonitis.

The Board received additional evidence without the benefit of 
a waiver for RO consideration in January 2006.  See 38 C.F.R. 
§ 20.1304.  However, it is not necessary that this evidence 
be returned to the RO for initial consideration as the 
evidence submitted are copies of evidence already associated 
with the claims file.  The evidence submitted on behalf of 
the veteran's claim are private medical records dated from 
September 1998 to July 2000.  Accordingly, the Board finds 
that the evidence received by the veteran is not evidence for 
which a remand is required under 38 C.F.R. § 20.1304(c).

In April 2004, the veteran presented testimony at a Travel 
Board hearing before a Veterans Law Judge (VLJ) who is no 
longer at the Board.  In a September 2006 letter, the veteran 
was advised of the Judge's departure.  The veteran was also 
advised that he had the right to a new Board hearing because, 
by law, a VLJ who conducts a hearing on appeal must 
participate in the decision made on appeal.  The veteran 
responded to the September 2006 letter stating that he did 
not want an additional hearing.  

In September 2004, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Bilateral pes planus was noted on the veteran's service 
enlistment examination report.

2.  The evidence of record does not reasonably demonstrate 
that bilateral pes planus increased in severity during 
service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran.  
In the letter, VA informed the veteran that in order to 
substantiate a claim for service connection as being 
aggravated by service, the evidence needed to show that the 
claimed condition began in service or was made worse during 
military service.  This evidence was usually shown by medical 
records, medical opinions, and statements from persons who 
knew the veteran and were aware of any disability the veteran 
had while in service, and records and statements from service 
medical personnel.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his December 2002 
statement that he had problems with his feet prior to 
entering service, and his condition worsened as a result of 
service.  This allegation establishes that the veteran is 
aware of the evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The September 2004 letter stated that he would 
need to give VA enough information about the records so that 
it could obtain them for her.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the September 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Statement of the case and 
supplemental statement of the cases were issued in November 
2002, February 2006, and April 2006, which gave him an 
additional 60 days to submit evidence.  Thus, the Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of the notice.  Further, it finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, an 
April 2006 letter to the veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and private treatment records dated 
September 1998 to July 2000, October 2001, February 2002, 
August 2002, December 2003, and April 2004.  VA also provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Analysis

The veteran asserts that his problems with his feet were 
worsened by active service.  He explained in his December 
2002 statement, that because of his "chronic feet pains," 
he had to take a leave of absence from the Active Guard 
Reserves and obtain a job at the U.S. Postal Service as a 
carrier.  The veteran added that he was unable to perform his 
duties as a mail carrier because of his feet.  In November 
2002, he underwent a plantar fasciotomy on his left foot.  He 
provided more details concerning his disability at a personal 
hearing held in April 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2006); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral pes planus as 
being aggravated by service.  The Board notes that the 
veteran has not alleged that his flat feet were incurred 
during his service; rather, he asserts that such condition 
was aggravated during service.

The Board finds that bilateral pes planus preexisted service, 
as the October 1989 entrance exam showed pes planus 
asymptomatic and severe.  The veteran's feet were not of 
sound condition upon entry into service and the veteran is 
not entitled to the presumption of soundness.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As stated above, once a condition is found to have been 
preexisting service, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004) (explaining that if a preexisting 
condition is noted upon entry into service, the claim is one 
for service-connected aggravation of that condition).  That 
presumption would not be applicable, as there is no evidence 
in the record that establishes that the veteran's bilateral 
pes planus worsened during his period of service.  

As stated previously, the veteran entered service having a 
noted disability.  The service medical records indicate that 
in October 1993, a physical examination noted the veteran's 
condition as "pes planus, asymptomatic."  In a February 
1996 clinical evaluation, the physician indicated the feet 
were "normal," and the veteran indicated on the report of 
medical history as not having any foot trouble.  

Similarly, in July 1997, a clinical evaluation was performed 
on the veteran, and the physician indicated the feet were 
"normal."  The veteran indicated on the report of medical 
history in July 1997 as having no foot problems.  In August 
2001, the veteran's clinical evaluation noted the feet were 
"abnormal," and the physician indicated the veteran had 
bilateral plantar fascitis.  The August 2001 report of 
medical history by the veteran indicated foot trouble.  
Finally, in December 2005, a physician noted the feet 
abnormal during a clinical evaluation.  The physician 
indicated that the veteran had bilateral fascitis.  The 
veteran indicated on the December 2005 report of medical 
history that he had foot trouble.  The Board notes that the 
veteran's service medical records indicate complaints and 
notations of the veteran's bilateral pes planus throughout 
his military career; however, the service medical records 
show no increase in the veteran's preexisting bilateral foot 
disorder during active duty to support a finding of 
aggravation. 

The record contains two medical opinions which address 
whether the veteran's bilateral pes planus is aggravated by 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans. v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In January 2002, the veteran was afforded a VA examination in 
connection with his claim.  It is not noted whether the VA 
examiner reviewed the claims file.  During the exam, the 
veteran complained of problems with his feet dating back to 
service.  He denied having a history of injury and currently 
seeks medical attention from private podiatrists.  On 
examination, the examiner noted flexible pes planus of a 
moderate degree.  The veteran exhibited no calluses and his 
arch evolved when he went up on his heels.  He was found to 
have tenderness to palpation through the medial arch and 
tenderness at the Achilles insertion.  The examiner diagnosed 
the veteran with bilateral pes planus, flexible, and 
bilateral Achilles tendonitis, mild.  The examiner did not 
provide a medical opinion as to whether the veteran's 
condition was aggravated by his active service.

In an April 2004 private medical report, the veteran's 
podiatrist stated that the veteran has been under his care 
since February 2002.  The physician explained that the 
veteran was diagnosed with bilateral plantar fascitis, had 
surgery on the left foot in November 2002, and is still 
experiencing pain and discomfort when walking or standing for 
long periods of time.  The physician stated that plantar 
fascitis is caused by different factors such as overuse of 
the plantar fascia which leads to inflammation and pain.  He 
opined that the veteran's "excessive running, walking, and 
prolonged standing are the cause of his symptoms that may 
have been caused from being in the Army and Army Reserve."  
The Board notes there is no indication the physician reviewed 
the veteran's service medical records or any prior evidence 
in the claims folder.

The veteran was given another VA examination in January 2006.  
The examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The examiner noted that the veteran did not address the onset 
or timing of the onset of his feet problem during the 
examination.  The veteran stated that he has sought private 
medical treatment for his condition and is currently using 
orthotics.  He added that he had a left foot plantar 
fasciotomy in November 2002 and bilateral feet treatment in 
December 2003.  The veteran noted that the surgery did not 
relieve pain in his left foot and his condition is aggravated 
by standing for periods of time.  He reported that medication 
alleviates the pain and has moderate to mild functional 
impairment during flare ups.  The veteran denied any 
limitation in his daily activities.  Upon physical 
examination, the examiner noted that the veteran exhibited 
normal gait when standing and walking.  She stated that the 
veteran has a mild to moderate degree pes planus, no degrees 
of valgus, and joint function of both feet is additionally 
limited by pain in a mild to moderate degree or repetitive 
use.  The examiner noted no evidence of weakness, 
fatigability or lack of endurance.  The examiner opined that 
the veteran's current feet condition is "less likely as not 
related to any circumstances of service."  She added that 
the plantar fascitis is caused by overuse of the plantar 
fascia which leads to inflammation and pain, but his feet 
condition is "less likely as not aggravated by the exercise 
that he did in service."

There are varying opinions as to whether the veteran's 
service aggravated his condition.  The Board does consider 
the April 2004 medical opinion to be competent medical 
evidence; however, the January 2006 VA examiner's opinion is 
highly probative.  The VA examiner relied on a review of the 
veteran's service medical records and the claims file; 
whereas, the private podiatrist only provided an opinion 
based on the veteran being under his care since February 2002 
and the veteran's military history.  Furthermore, the private 
podiatrist's opinion is speculative in that it indicates 
merely a possibility of the veteran's condition as being 
worsened by service.  It has been observed that statements 
from doctors which are speculative or inconclusive as to the 
origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. 4, 6 (1993).  
The January 2006 VA medical opinion does not attribute his 
bilateral pes planus being aggravated by service.  There is 
no competent evidence in the claims file to balance this 
opinion.  

The Board is aware of the veteran's contentions that his 
flatfeet worsened during service; however, as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence of the veteran's 
preexisting flatfeet increasing in severity during service, 
service connection for bilateral pes planus is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral pes planus, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for bilateral pes planus, flexible, with 
bilateral Achilles tendonitis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


